DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 2 March 2022.
Claims 1, 8, and 15 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 2 March 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 101 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 8-11 of Applicant’s remarks, Applicant argues that the pending claims are directed to directed to patent-eligible subject matter. In support of this argument, Applicant cites paragraphs 0021-0023, 0062, 0070, 0075, and 0080-0087 of the instant specification as providing “discussion of technical efficiencies and advantages achieved by the subject matter of the present disclosure” (remarks, page 11, first paragraph). Applicant then concludes the following: “because the subject matter of the claims provides technical improvements, as discussed above, the subject matter is not abstract, and/or there is more than any abstract idea alone” (remarks, page 11, second paragraph).
	The Office respectfully disagrees with the above remarks. Absent from Applicant’s remarks is any discussion or analysis of the claim limitations at issue. The claim(s) recite(s) mathematical calculations for calculating closeness centrality values for each vertex in a time-based snapshot graph. Each closeness centrality value is computed based on a) the distances from a source vertex to each of its reachable vertices, b) a total number of reachable vertices from the source vertex and c) a total distance between the source vertex and the reachable vertices.  Read in light of the instant specification, these limitations amount to no more than the following mathematical calculation:

    PNG
    media_image1.png
    129
    278
    media_image1.png
    Greyscale

“where c[t] is the closeness centrality value at time t, R [t] is the total number of reachable vertices from the source vertex at time t, D [t] is the total distance between the source vertex and the reachable vertices at time t, and |V| is the total number of vertices” (see instant specification, para. 0005). Accordingly, the claim recites an abstract idea, i.e. mathematical calculations.
This judicial exception is not integrated into a practical application. Other than the abstract idea (i.e. mathematical calculations), the claims recite “receiving” and “providing” limitations. The “receiving” and “providing” limitations amount to no more than merely receiving graph data and providing the closeness centrality values, respectively, which is insignificant extra-solution activity.  In addition, these claims recite performance of the claimed method using a computer comprising a processor and computer readable storage, which amounts to no more than mere instructions to apply the abstract idea on a general purpose computer. These limitations are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer comprising a processor and computer readable storage amount to no more than mere field of use limitations and instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. In addition, the “receiving” limitation of these claims amounts to no more than receiving graph data, which is a well-understood, routine, and conventional function1. Furthermore, the “providing” limitation of these claims amounts to no more than outputting closeness centrality values, which is also a well-understood, routine, and conventional function2. Therefore, other than the abstract idea, the additional elements in the claims are not sufficient to amount to significantly more than the judicial exception. These claims are not patent eligible.
	Dependent claims 2-7, 9-14, and 16-20 merely provide more details of the mathematical calculations necessary for computing the closeness centrality values. Hence, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

b.	Rejections of the pending claims under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments and remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 8, and 15, the following is recited (emphasis added): “the time interval information comprising a start time and an end time denoting all time instances of a distance value of a respective distance between vertices of the respective edge within the time-evolving graph.” There is insufficient antecedent basis for the recitation of “the respective edge” in these claims.

As to claims 2-7, 9-14, and 16-20, they depend from claims 1, 8, and 15,, respectively, and these dependent claims inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical calculations for calculating closeness centrality values for each vertex in a  time-based snapshot graph. Each closeness centrality value is computed based on a) the distances from a source vertex to each of its reachable vertices, b) a total number of reachable vertices from the source vertex and c) a total distance between the source vertex and the reachable vertices.  Read in light of the instant specification, these limitations amount to no more than the following mathematical calculation:

    PNG
    media_image1.png
    129
    278
    media_image1.png
    Greyscale

“where c[t] is the closeness centrality value at time t, R [t] is the total number of reachable vertices from the source vertex at time t, D [t] is the total distance between the source vertex and the reachable vertices at time t, and |V| is the total number of vertices” (see instant specification, para. 0005). Accordingly, the claim recites an abstract idea, i.e. mathematical calculations.
This judicial exception is not integrated into a practical application. Other than the abstract idea (i.e. mathematical calculations), the claims recite “receiving” and “providing” limitations. The “receiving” and “providing” limitations amount to no more than merely receiving graph data and providing the closeness centrality values, respectively, which is insignificant extra-solution activity.  In addition, these claims recite performance of the claimed method using a computer comprising a processor and computer readable storage, which amounts to no more than mere instructions to apply the abstract idea on a general purpose computer. These limitations are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer comprising a processor and computer readable storage amount to no more than mere field of use limitations and instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. In addition, the “receiving” limitation of these claims amounts to no more than receiving graph data, which is a well-understood, routine, and conventional function3. Furthermore, the “providing” limitation of these claims amounts to no more than outputting closeness centrality values, which is also a well-understood, routine, and conventional function4. Therefore, other than the abstract idea, the additional elements in the claims are not sufficient to amount to significantly more than the judicial exception. These claims are not patent eligible.
	Dependent claims 2-7, 9-14, and 16-20 merely provide more details of the mathematical calculations necessary for computing the closeness centrality values. Hence, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-20 would be allowable if rejections under 35 U.S.C. 101 and 112 are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Wu, Huanhuan (Temporal Graph Analysis: Algorithms and Applications. The Chinese University of Hong Kong (Hong Kong), 2016) pp. 1-3 and 12-13
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.
        2 See Borassi et al. ("Fast and simple computation of top-k closeness centralities." arXiv preprint arXiv:1507.01490 (6 July 2015)) page 1, abstract and Introduction
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.
        3 See Wu, Huanhuan (Temporal Graph Analysis: Algorithms and Applications. The Chinese University of Hong Kong (Hong Kong), 2016) pp. 1-3 and 12-13
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.
        4 See Borassi et al. ("Fast and simple computation of top-k closeness centralities." arXiv preprint arXiv:1507.01490 (6 July 2015)) page 1, abstract and Introduction
        See also MPEP 2106.05d(II): “Receiving or transmitting data” has been deemed a well‐understood, routine, and conventional function.